

104 HR 1287 IH: To amend the Omnibus Parks and Public Lands Management Act of 1996 to extend the authorization of the South Carolina National Heritage Corridor, and for other purposes.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1287IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Clyburn (for himself, Mr. Wilson of South Carolina, Mr. Duncan, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Omnibus Parks and Public Lands Management Act of 1996 to extend the authorization of the South Carolina National Heritage Corridor, and for other purposes.1.Extension of authorization of South Carolina National Heritage CorridorDivision II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is amended—(1)in section 607, by striking 2019 and inserting 2031; and(2)in section 608(a), by striking $17,000,000 and inserting $30,000,000. 